                      Case 19-12484-MFW              Doc 233       Filed 02/18/20         Page 1 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


      In re:                                              Chapter 11

      JUNO USA, LP, et al., 1                             Case No. 19-12484 (MFW)

                        Debtors.                          (Jointly Administered)


        NOTICE OF AMENDED 2 AGENDA OF MATTERS SCHEDULED FOR HEARING
           ON FEBRAURY 20, 2020 AT 2:00 P.M. (PREVAILING EASTERN TIME) 3

I.             UNCONTESTED MATTER GOING FORWARD:

        1.          Debtors’ Motion for an Order Approving Release, Settlement Agreement and Plan
                    Support Agreement, filed on February 14, 2020 [Docket No. 222].

               Objection Deadline: At the Hearing.

               Responses Received: None.

               Related Pleadings:

               A.      Motion of the Debtors for Entry of an Order Shortening the Notice Period
                       Regarding Debtors’ Motion for an Order Approving the Release, Settlement
                       Agreement and Plan Support Agreement, filed on February 14, 2020 [Docket No.
                       223].

               B.      Order Shortening the Time for Notice of the Hearing to Consider the Debtors’
                       Motion for an Order Approving the Release, Settlement Agreement and Plan
                       Support Agreement, entered on February 14, 2020 [Docket No. 224].

               C.      Notice of Motion and Hearing, filed on February 14, 2020 [Docket No. 225].




  1
        The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification number,
        are: Juno USA, LP (5772); Sabo One LLC (2759); Juno Oregon LLC (4462); Vulcan Cars LLC (4733); GT Forge,
        Inc. (1093); and Omaha LLC (8656). The mailing address for the Debtors listed above is 74 West Long Lake
        Road, Suite 205, Bloomfield Hills, Michigan 48304.
  2
        All amended items appear in bold.
  3
        The hearing will be held before the Honorable Mary F. Walrath, the United States Bankruptcy Court for the District
        of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person who
        wishes to appear telephonically must contact COURTCALL, LLC at (866) 582-6878.
                  Case 19-12484-MFW           Doc 233     Filed 02/18/20     Page 2 of 4




           D.      Declaration of Melissa S. Kibler in Support of Debtors’ Motion for Order
                   Approving Release, Settlement Agreement and Plan Support Agreement, filed
                   on February 20, 2020 [Docket No. 232].

   Status: This matter will go forward.

II.        CONTESTED MATTERS GOING FORWARD:

      2.        Motion of the Debtors for Entry of Interim and Final Orders (i) Authorizing Debtors to
                Obtain Postpetition Secured Financing, (ii) Authorizing the Use of Cash Collateral, (iii)
                Modifying the Automatic Stay, (iv) Scheduling a Final Hearing, and (v) Granting
                Related Relief, filed on November 19, 2019 [Docket No. 14].

           Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                               Committee was given an extension of time to respond until
                               December 13, 2019 at 4:00 p.m. (prevailing Eastern Time).

           Responses Received:

           A.      Official Committee of Unsecured Creditors’ Preliminary Objection to the Motion
                   of the Debtors for Entry of Interim and Final Orders (i) Authorizing Debtors to
                   Obtain Postpetition Secured Financing, (ii) Authorizing the Use of Cash Collateral,
                   (iii) Modifying the Automatic Stay, (iv) Scheduling a Final Hearing, and (v)
                   Granting Related Relief, filed on December 13, 2019 [Docket No. 73].

           Related Pleadings:

           A.      Interim Order (i) Authorizing Debtors to Obtain Postpetition Secured Financing,
                   (ii) Authorizing the Debtors to Use Cash Collateral, (iii) Modifying the Automatic
                   Stay, and (iv) Granting Related Relief, entered on November 21, 2019 [Docket No.
                   29].

           B.      Notice of Motions and Hearing, filed on November 21, 2019 [Docket No. 32].

           C.      Debtors’ Statement and Response to the Official Committee of Unsecured
                   Creditors’ Preliminary Objection to Debtors’ Post-Petition Financing Motion, filed
                   on December 16, 2019 [Docket No. 81].

           D.      Second Interim Order (i) Authorizing Debtors to Obtain Postpetition Secured
                   Financing, (ii) Authorizing the Debtors to Use Cash Collateral, (iii) Modifying the
                   Automatic Stay, and (iv) Granting Related Relief, entered on December 18, 2019
                   [Docket No. 105].

           E.      Notice of Filing of Final Order (i) Authorizing Debtors to Obtain Postpetition
                   Secured Financing, (ii) Authorizing the Debtors to Use Cash Collateral, (iii)
                   Modifying the Automatic Stay, and (iv) Granting Related Relief, filed on February
                   18, 2020 [Docket No. 230].

                                                    -2-
            Case 19-12484-MFW         Doc 233     Filed 02/18/20    Page 3 of 4




     Status: This matter will go forward.

3.        Motion for Entry of an Order (i) Approving Debtors’ Disclosure Statement, (ii)
          Establishing Sponsorship Bid Deadline, (iii) Determining Dates, Procedures, and
          Forms Applicable to the Solicitation Process, (iv) Establishing Vote Tabulation
          Procedures, and (v) Establishing Objection Deadline and Scheduling Hearing to
          Consider Confirmation of the Plan, filed on January 6, 2019 [Docket No. 134].

     Objection Deadline: January 29, 2020 at 4:00 p.m. (prevailing Eastern Time). The
                         Committee was given an extension of time to respond until February
                         3, 2020 at 10:00 a.m. (prevailing Eastern Time).

     Responses Received:

     A.      United States Trustee’s Objection to Debtors’ Motion to Approve Solicitation
             Procedures and to the Adequacy of the Debtors’ Disclosure Statement, filed on
             January 29, 2020 [Docket No. 194].

     Related Pleadings:

     A.      Debtors’ Joint Plan of Reorganization and Liquidation Under Chapter 11 of the
             Bankruptcy Code, filed on December 11, 2019 [Docket No. 66].

     B.      Disclosure Statement for the Debtors’ Joint Plan of Reorganization and Liquidation
             Under Chapter 11 of the Bankruptcy Code, filed on December 11, 2019 [Docket
             No. 67].

     C.      Notice of Hearing to Consider Approval of Disclosure Statement for the Debtors’
             Joint Chapter 11 Plan of Reorganization and Liquidation Under Chapter 11 of the
             Bankruptcy Code, filed on January 8, 2020 [Docket No. 139].

     D.      Debtors’ First Amended Joint Plan of Reorganization and Liquidation Under
             Chapter 11 of the Bankruptcy Code, filed on February 18, 2020 [Docket No. 227].

     E.      Disclosure Statement for the Debtors’ First Amended Joint Plan of Reorganization
             and Liquidation Under Chapter 11 of the Bankruptcy Code, filed on February 18,
             2020 [Docket No. 228].

     F.      Notice of Filing of Blackline of Plan and Disclosure Statement, filed on February
             18, 2020 [Docket No. 229].

     Status: This matter will go forward.

                            [SIGNATURE TO FOLLOW]



                                            -3-
            Case 19-12484-MFW   Doc 233   Filed 02/18/20   Page 4 of 4




Dated: February 18, 2020           CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware


                                   /s/ William E. Chipman, Jr.
                                   William E. Chipman, Jr. (No. 3818)
                                   Mark L. Desgrosseilliers (No. 4083)
                                   Mark D. Olivere (No. 4291)
                                   Hercules Plaza
                                   1313 North Market Street, Suite 5400
                                   Wilmington, Delaware 19801
                                   Telephone:     (302) 295-0191
                                   Facsimile:     (302) 295-0199
                                   Email:         chipman@chipmanbrown.com
                                                  desgross@chipmanbrown.com
                                                  olivere@chipmanbrown.com

                                   Counsel to the Debtors and Debtors-In-Possession




                                    -4-
